  Case 13-27085         Doc 42     Filed 10/29/18 Entered 10/29/18 12:04:29              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-27085
         Lee O Davis
         Janis C Davis
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/02/2013.

         2) The plan was confirmed on 09/18/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/26/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-27085       Doc 42       Filed 10/29/18 Entered 10/29/18 12:04:29                     Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $18,854.02
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                  $18,854.02


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,361.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $819.47
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $4,180.47

Attorney fees paid and disclosed by debtor:                 $139.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
Afni, Inc.                      Unsecured          86.00           NA              NA            0.00       0.00
AMERICASH LOANS LLC             Unsecured      1,700.00       1,180.90        1,180.90        653.14        0.00
AMERICASH LOANS LLC             Unsecured            NA       1,167.13        1,167.13        645.53        0.00
ASHRO LIFESTYLE                 Unsecured      1,700.00         255.18          255.18        132.24        0.00
ASSET ACCEPTANCE LLC            Unsecured            NA         892.28          892.28        493.50        0.00
ASSET ACCEPTANCE LLC            Unsecured            NA         777.43          777.43        429.98        0.00
ASSET ACCEPTANCE LLC            Unsecured            NA         408.66          408.66        211.78        0.00
CHICAGO ACCEPTANCE              Secured        2,095.00            NA         2,095.00      2,095.00     181.33
Consumer Adj                    Unsecured         526.00           NA              NA            0.00       0.00
GINNYS                          Unsecured          62.00         62.23           62.23          32.25       0.00
H&R BLOCK BANK                  Unsecured      1,000.00         802.19          802.19        443.68        0.00
HSBC BANK USA NA                Unsecured     47,093.00            NA              NA            0.00       0.00
HSBC BANK USA NA                Secured      116,000.00    160,162.29             0.00           0.00       0.00
HSBC BANK USA NA                Secured              NA       5,407.33        5,407.33      5,407.33        0.00
INTERNAL REVENUE SERVICE        Priority             NA     14,595.00        14,595.00      2,169.97        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured            NA         350.00          350.00        181.38        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured            NA         350.00          350.00        181.38        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured            NA         350.00          350.00        181.38        0.00
LVNV FUNDING                    Unsecured            NA         154.38          154.38          80.00       0.00
LVNV FUNDING                    Unsecured            NA         229.50          229.50        118.94        0.00
MASSEYS                         Unsecured            NA         200.52          200.52        103.91        0.00
PYOD LLC                        Unsecured            NA         505.37          505.37        279.51        0.00
Stellar Recovery Inc            Unsecured          32.00           NA              NA            0.00       0.00
THE SWISS COLONY                Unsecured         217.00        217.68          217.68        112.81        0.00
VILLAGE OF MAYWOOD WATER        Unsecured         800.00           NA              NA            0.00       0.00
WEBBANK/FINGERHUT               Unsecured         973.00        973.64          973.64        538.51        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-27085         Doc 42      Filed 10/29/18 Entered 10/29/18 12:04:29                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                 $5,407.33          $5,407.33             $0.00
       Debt Secured by Vehicle                            $2,095.00          $2,095.00           $181.33
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $7,502.33          $7,502.33           $181.33

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $14,595.00          $2,169.97              $0.00
 TOTAL PRIORITY:                                         $14,595.00          $2,169.97              $0.00

 GENERAL UNSECURED PAYMENTS:                              $8,877.09          $4,819.92              $0.00


Disbursements:

         Expenses of Administration                             $4,180.47
         Disbursements to Creditors                            $14,673.55

TOTAL DISBURSEMENTS :                                                                      $18,854.02


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/29/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
